         Case 1:21-cr-00198-TSC Document 35 Filed 05/19/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

v.                                               CRIMINAL NO. 21-cr-00198

TROY ANTHONY SMOCKS,                             UNDER SEAL

                       Defendant.




                                          ORDER

       Having considered the United States’ Sealed Motion to File Sealed Document and the

representations contained therein, it is hereby ORDERED that the motion be, and hereby is,

GRANTED. The United States’ Sealed Motion to File Sealed Document and the attached Exhibits

A and B are to be filed and maintained UNDER SEAL until further order of the Court.

       SO ORDERED this 19th day of May, 2021.


                                                 Tanya   S. Chutkan
                                                 ___________________________
                                                 Hon. Tanya Chutkan
                                                 United States District Judge
